Title: To George Washington from Philip John Schuyler, 16 February 1782
From: Schuyler, Philip John
To: Washington, George


                  
                     Dear Sir
                     Poughkeepsie Feby 16th 1782
                  
                  On the 12th Instant, I was honored with your Excellency’s favor of the 29th Ult.
                  Some days before I left Albany, I was advised, tho not thro a channel on which I could place much dependance, that the enemys vessels, were frozen in the Ice, in the vicinity of Wind-Mill point, on Lake Champlain, on which I Immediately ordered a party of Indians, to proceed with all possible dispatch into that quarter, to ascertain the fact, and as critically as possible, to examine Into the position of the vessels, and into the measures the enemy had adopted for their security; Mr Deane, in a letter of the 12th Instant from Schenectady, Informs me, the party had been detained for want of some necessaries, but that they would proceed on the next day accompanied by one or two White men, and to expedite the march would take sleds as far as practicable, he has orders to detail, and transmit the result, by an express to me, as soon as the party returns which will (If interesting) be communicated in like manner to your Excellency.
                  If an attempt to destroy these vessels, should be ultimately determined on, the troops  destind for the service should, I think, move from Albany about the middle of next month at farthest and, I fear, the Intermediate time will not suffice for making an Estimate of the time which the party will probably be about that necessary to advise you of It, and for the preparations in consequence of the orders you may give,  It will go beyond, to obviate this, perhaps you may deem it eligible, to order Genral Heath to make the necessary distinctions, immediately on being authentically advised of the vessels being there, and under such circumstances, as promise success to the enterprize; It is hardly necessary to add, that whether Your Excellency adopts this Idea, or any other, I shall with great chearfulness afford every aid in my power and, If requisite, repair to General Heath, to adjust the business with him.  I am much obliged, by the attention evinced respecting my guard, shall transmit Colo. Reid your order, but fear those of V. Schaicks, now at my house, will not be able to March into Jersey at present, as half of them are truly Invalids, and all so naked, that Capt. Austen who was sent by Gen. Clinton to bring them down, deemed it could not be done, until the river opened, unless they were cloathed.
                  The Legislature of Vermont had not formed on Monday last, A Gentleman recently from thence observes, that from what he could gather in conversation with individual members their late extensions would not be relinquished.  that it was  rumoured your Excellency had written a letter to Governor Chittenden of Similar Import, with one said to be sent by you in the last year to General Enos, I think Govr Chittenden will hardly venture to suppress It and lay before the legislature a pretendd or spurious copy.
                  What measures will be  adopted by our legislature I cannot as yet make even a tolerable guess at, as a very few of the members are convened, nothing on my part shall be wanting, to promote an amicable adjustment of a business, which may otherwise Involve, in much distress, all the parties concerned.  I have the honor to be with sincere esteem & respect Dear Sir Your Excellency’s Most Obedient & affectionate servant
                  
                     Phi Schuyler
                  
               